 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     FRANCES DU JU,                                   CASE NO. C18-5309 BHS
 8
                              Plaintiff,              ORDER GRANTING DEFENDANT
 9          v.                                        AIRBNB’S MOTION TO COMPEL
                                                      ARBITRATION AND GRANTING
10   MAURICE LACOMBE, et al.,                         STATE DEFENDANTS’ MOTION
                                                      TO DISMISS
11                            Defendants.

12

13          This matter comes before the Court on Defendant Airbnb, Inc.’s (“Airbnb”)

14   motion to compel arbitration, Dkt. 33, and Defendants the State of Washington (“State”)

15   and John and Jane Doe employees at the Washington Court of Appeals, Division II’s

16   (“Court Defendants”) (collectively “State Defendants”) motion to dismiss for failure to

17   state a claim, Dkt. 15. The Court has considered the pleadings filed in support of and in

18   opposition to the motions and the remainder of the file and hereby grants the motions for

19   the reasons stated herein.

20                     I.   FACTUAL AND PROCEDURAL HISTORY

21      On April 20, 2018, Plaintiff Frances Du Ju (“Ju”) filed a complaint against Maurice

22   Lacombe (“Lacombe”), Airbnb, and the State Defendants. Dkt. 1. Ju’s allegations arise


     ORDER - 1
 1   from a state court judgment in an unlawful detainer action, which evicted her, and a

 2   subsequent appeal, which affirmed the judgment. Dkts. 1, 47.

 3   A.     Airbnb & Lacombe

 4          Airbnb is a popular residential rental service that uses an online platform to

 5   connect travelers to accommodations. Dkt. 33 at 4. To join and access Airbnb’s online

 6   platform, would-be users must create an Airbnb account and agree to terms of service,

 7   which include a mandatory arbitration clause. Dkt. 33-3. According to Airbnb’s business

 8   records, Ju joined Airbnb on January 30, 2015, at which time she assented to Airbnb’s

 9   terms of service. Id. Ju periodically agreed to later updates to the terms of service. Id.

10          In October 2015, Ju used Airbnb’s platform to book a room in Lacome’s residence

11   in Vancouver, Washington. Dkt. 33 at 3. Ju reserved Lacombe’s room for the nights of

12   October 8 to October 27, 2015. Id. At the end of Ju’s stay, Ju and Lacombe negotiated to

13   temporarily extend Ju’s stay, and Lacombe agreed to allow Ju to pay Lacombe in cash “at

14   the end of your stay for the extended days.” Dkt. 1, ¶ 4.4.

15          In the months that followed, Ju and Lacombe disputed over various issues typical

16   of a landlord-tenant relationship, such as rent payment and amenity availability, and

17   somewhat atypical issues, such as Lacombe’s alleged patronization of prostitutes. Dkt. 1.

18   Ju’s occupancy of the room continued for months, and ultimately Lacombe retained an

19   attorney and filed an unlawful detainer action in order to evict her. Dkt. 47 at 31.

20   B.     Washington Court Proceedings

21          Lacombe brought the unlawful detainer action in Clark County Superior Court for

22   the State of Washington under case number 16-2-00719-1. Dkt. 1, ¶ 4.1(a). Ju answered



     ORDER - 2
 1   Lacombe’s unlawful detainer complaint, responded to orders to show cause, briefed

 2   issues for the court, attended hearings, and otherwise participated in the proceedings. On

 3   April 15, 2016, the Honorable Gregory M. Gonzales found for Lacombe and issued a writ

 4   of restitution that restored the residence to Lacombe. Ju filed a motion for

 5   reconsideration, arguing that the writ was unlawful. The court denied Ju’s motion for

 6   reconsideration. Ju left the residence under court order on April 26, 2016.

 7          Ju appealed the judgment and writ to the Washington Court of Appeals, Division

 8   II (“COA”), under case number 48992-9-II. Dkt. 1, ¶ 4.1(b). On appeal, Ju assigned error

 9   to Judge Gonzales’s evidentiary and legal rulings, but also argued that “Frances Ju’s 7th

10   and 14th Amendment and Wash. Const. art. I, §§ 3 and 21 Rights were

11   Unconstitutionally Infringed” by the judgment. Dkt. 47 at 40. 1 On August 22, 2017, the

12   COA affirmed the judgment in its entirety. Lacombe v. Ju, 200 Wn. App. 1028 (2017)

13   (unpublished). Ju moved for reconsideration and to publish, Dkt. 1, ¶ 4.34, arguing that

14   the opinion “does not comply with the 7th and 14th Amendment, Wash. Const. art. I, §§

15   3 and 21, Washington State statutes, Court rules, and case law,” Dkt. 47 at 74. The COA

16   denied Ju’s motions on October 3, 2017. Dkt. 1, ¶ 4.39. Then, Ju moved to clarify and to

17   strike. Id. ¶ 4.40. On October 16, 2017, the COA issued a one-page clarification order

18   that upheld its earlier denial of Ju’s motions for reconsideration and publication. Id. ¶

19   4.43. On November 16, 2017, the COA issued a mandate concluding the case. Id. ¶ 4.48.

20

21
            1
22              Quotes attributed to Ju are in the original and without correction of grammatical errors.



     ORDER - 3
 1          Ju also asserts claims against the Court Defendants, who were employees at the

 2   COA during the pendency of her appeal. Ju’s factual allegations against the Court

 3   Defendants are confusing; Ju appears to allege a conspiracy related to routine clerical

 4   work. For example, on October 13, 2017, after the COA had denied her appeal, Ju saw a

 5   new docket entry, a notice of appearance, in the court docket. Id. ¶ 4.42. A few weeks

 6   later, one of the Court Defendants removed the notice of appearance from the docket. Id.

 7   ¶ 4.44. This removal concerned Ju, causing her to file a motion “for keeping the court’s

 8   records intact,” id. ¶ 4.48, and is a partial basis for her claim against the Court Defendants

 9   here. Dkt. 1.

10          Additionally, on November 6, 2017, a Court Defendant added a document from

11   Lacombe to the court’s docket. Ju believes that the Washington Rules of Appellate

12   Procedure prohibited Lacombe from filing this particular response. So, Ju filed a same-

13   day reply to Lacombe’s letter, which she alleges was not entered into the docket. Id. ¶

14   4.47. Ju believes that by titling Lacombe’s document “response letter” and entering it into

15   the docket as the final entry of that day, the clerk’s action prejudiced her. 2 Id. ¶¶ 4.44–45.

16          On April 20, 2018, Ju filed a federal complaint, which asserts the following causes

17   of action verbatim: (1) violation of the 7th and 14th Amendments; (2) Violation of

18   Washington State Constitution Article I, §§ 3 & 21; (3) Violation of multiple Washington

19   State statutes; (4) Deprivation of Constitutional Rights; (5) Conspiracy to Interfere with

20

21          2
               Ju does not explain precisely how this prejudiced her, but she alleges that the clerk
     purposefully ordered the docket entries to “cover up Mr. Lacombe’s rules-violating ‘Response
22   Letter.”’ Dkt. 1, ¶ 4.44.



     ORDER - 4
 1   Civil Rights; (6) Wrongful Eviction; (7) Breach of Contract; (8) Sexual Harassment and

 2   Sex Discrimination; (9) violation of the Consumer Protection Act; (10) Retaliation; (11)

 3   Outrageous Tort; (12) Injury Caused by Unlawful Erasing and Change of the Court’s

 4   Records; and Ex-Parte Communications; and (13) Irreparable Injury. Dkt. 1.

 5              On July 21, 2018, the State Defendants moved for dismissal. Dkt. 15. On August

 6   13, 2018, Airbnb moved to compel arbitration. Dkt. 33. On August 21, 2018, the Court

 7   stayed discovery between Ju and the State Defendants pending the “threshold

 8   determination of immunities and jurisdiction.” Dkt. 35 at 2.

 9              On September 4, 2018, Ju responded to Airbnb and on September 10, 2018, Ju

10   responded to the State Defendants. Dkts. 39, 41. On September 6, 2018, Airbnb replied.

11   Dkt. 41. On September 14, 2018, the State Defendants replied. Dkt. 42. 3 Also on

12   September 14, Ju noticed her intent to file a surreply to the State Defendants, and on

13   September 19, 2018, Ju filed a surreply. Dkts. 43, 44.

14              On October 1, 2018, Ju filed a one-hundred-and-two page praecipe attaching the

15   state court records and docket summaries. Dkt. 47. Ju related this filing to Dkt. 41, her

16   response to the State Defendants’ motion to dismiss. Id. The State Defendants did not

17   object or otherwise move to strike Ju’s praecipe, so the Court will consider it as part of

18   the court file on which it decides the instant motions. 4

19
                3
                    In their reply, the State Defendants withdrew their Younger abstention argument. Dkt.
20   42 at 4.
                4
              The State Defendants ask this Court to take judicial notice of the Washington
21
     proceedings. Ju objects because one of her claims alleges that the COA failed to “keep its
     records intact.” Dkt. 41 at 11. While it is proper for this Court to take judicial notice of
22   proceedings in other tribunals, see Shetty v. Wells Fargo Bank, NA, 696 F. App’x 828, 829 (9th


     ORDER - 5
 1                                          II. DISCUSSION

 2   A.     State Defendants

 3          The State Defendants move for judgment, arguing that Ju’s claims are barred by

 4   sovereign immunity, judicial immunity, and the Anti-Injunction Act, and also fail to state

 5   a claim or provide a basis for subject matter jurisdiction. Dkt. 15. The Court agrees that

 6   Ju’s claims against the State Defendants should be dismissed.

 7          1.      Legal Standards

 8          A federal court may not adjudicate matters in which it lacks subject matter

 9   jurisdiction. Fed. R. Civ. P. 12(b)(1). Under the Rooker-Feldman doctrine, a federal

10   district court lacks subject matter jurisdiction to hear a direct appeal from the final

11   judgment of a state court, because the United States Supreme Court “is the only federal

12   court with jurisdiction to hear such an appeal.” Noel v. Hall, 341 F. 3d. 1148, 1154 (9th

13   Cir. 2003); see also 28 U.S.C. § 1257.

14          Motions to dismiss brought under Rule 12(b)(6) may be based on either the lack of

15   a cognizable legal theory or the absence of sufficient facts alleged under such a theory.

16   Balistreri v. Pacifica Police Department, 901 F.2d 696, 699 (9th Cir. 1990). Material

17   allegations are taken as admitted and the complaint is construed in the plaintiff’s favor.

18   Keniston v. Roberts, 717 F.2d 1295, 1301 (9th Cir. 1983). To survive a motion to dismiss,

19   the complaint does not require detailed factual allegations but must provide the grounds

20

21   Cir. 2017) (district court did not abuse discretion by taking judicial notice of federal and state
     court proceedings), cert. denied sub nom. Shetty v. Wells Fargo Bank, N.A., 138 S. Ct. 705
22   (2018), the Court will also consider Ju’s praecipe filing of the state court records.



     ORDER - 6
 1   for entitlement to relief and not merely a “formulaic recitation” of the elements of a cause

 2   of action. Bell Atlantic Corp. v. Twombly, 540 U.S. 544, 555 (2007). Plaintiffs must

 3   allege “enough facts to state a claim to relief that is plausible on its face.” Id. at 1974.

 4                 2.      Rooker-Feldman

 5           Federal district courts are empowered to exercise original, not appellate,

 6   jurisdiction. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283 (2005).

 7   The Rooker-Feldman doctrine prevents “state court losers complaining of injuries caused

 8   by state-court judgments” from seeking relief from those judgments in federal court.

 9   Exxon, 544 U.S. at 284.

10          In Rooker, the case giving rise to the Rooker-Feldman doctrine, plaintiff sued in

11   federal district court seeking “to have a judgment of a state court, adverse to the federal

12   court plaintiffs, declared ‘null and void.’” Id. (quoting Rooker v. Fidelity Trust Co., 263

13   U.S. 413, 414 (1923)). Reasoning that no court other than theirs could hear a proceeding

14   to modify or reverse errors of that nature, the Supreme Court upheld the district court’s

15   dismissal for lack of jurisdiction. Id. at 416. In Feldman, a consolidated appeal providing

16   the second half of the doctrine’s name, the plaintiffs brought suit in federal court

17   asserting the state court’s allegedly erroneous legal rulings as the basis for their causes of

18   action. District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 468–469 (1983).

19   The Supreme Court held, to the extent that plaintiffs sought to overturn the decision of

20   the state court in the federal district court, that the district court lacked subject matter

21   jurisdiction over the plaintiffs’ complaints. Id. at 482.

22


     ORDER - 7
 1          In practice, the Rooker-Feldman doctrine comes into play when a disappointed

 2   party seeks “not a formal direct appeal, but rather its de facto equivalent.” Hall, 341 F.

 3   3d. at 1155. In determining whether a federal suit improperly functions as a de facto

 4   appeal, the court pays “close attention to the relief sought” by the plaintiff. Bianchi v.

 5   Rylaarsdam, 334 F.3d 895, 900 (9th Cir. 2003) (internal citations omitted). When a

 6   federal district court determines that a de facto appeal of a state court decision is before

 7   it, it must refuse to hear the appeal. Hall, 341 F. 3d. at 1158. After refusing to hear the

 8   appeal, the district court must also refuse to decide any remaining issues if they are

 9   “inextricably intertwined” with an issue resolved by the state court decision. Id. at 1158.

10          Here, Ju attempts a de facto appeal. This is because she improperly seeks relief

11   from state court proceedings where she did not prevail. The assertions within her

12   complaint demonstrate as much.

13                 [I]t was inappropriate for Judge Gonzales’ statements at the
                   December 22, 2017, hearing that there was no violation of
14                 Chapter 59.18 RCW; and that there was no sexual harassment
                   or sex discrimination. Judge Gonzales was well informed that
15                 the case was going to the Federal Court; and 7th and 14th
                   Amendment and Wash. Const. art. I §§ 3 and 21 should be
16                 considered by Judge Gonzales instead of stating his
                   unconstitutional conclusions in an open court, and before the
17                 Federal Court hears the case that arose from his
                   unconstitutional and anti-statutes rulings, including wrongful
18                 eviction.

19   Dkt. 1, ¶ 4.49. Indeed, all of Ju’s allegations against the State Defendants pertain to

20   various aspects of the state court proceedings themselves. See Dkt. 41 at 10 (“complaint

21   4.23 shows that at the April 15, 2016 hearing, it did not seem that the Honorable Gregory

22   Gonzlaes had even read Frances Ju’s three pleading and documents. Judge Gonzales


     ORDER - 8
 1   could not even find the case file” and “Plaintiff [Ju] discussed RCW 59.18.380

 2   extensively in her Motion for Reconsideration filed with the Court of Appeals Division

 3   II.”). Thus, the factual underpinnings of Ju’s claims, although confusing, demonstrate that

 4   she seeks redress in this Court in order to right alleged wrongs from the state court

 5   proceedings. Therefore, she is a “state court lose[r] complaining of injuries caused by

 6   state-court judgments” through improper appeal to the federal court. Exxon, 544 U.S. at

 7   284. This is further confirmed by the evidence Ju relies on to support her federal

 8   lawsuit—voluminous records documenting the state court proceedings themselves. Dkt.

 9   47. 5

10           Moreover, Ju’s requested relief further reveals the impetus for her claims. This is

11   because Ju requests preliminary and permanent injunctions vacating the Clark County

12   writ of restitution, judgment, and interest arising from the judgment, Dkt. 1 at 24, ¶ D,

13   and a federal order of limited dissemination or an injunction requiring Clark County to

14   issue an order “pursuant to RCW 59.18.367,” id. ¶ E.

15           RCW 59.18.367 governs the issuance of limited dissemination orders in unlawful

16   detainer cases in Washington, which, if entered, prohibit tenant screening reports

17   dispersed in the state from disclosing a prospective tenant’s prior unlawful detainer

18   action. To enter an order of limited dissemination, a court is required to make a finding of

19

20           5
              Ju characterizes her submission of the state court records as a response to Clerk of Court
     William McCool’s new civil filing (docketing) procedure for state and administrative records,
21   which first became available October 1, 2018. Dkts. 44 at 3–4, 47. In any case, the conclusion is
     the same: Ju supports her federal claims with state court filings because Ju seeks relief from state
22   court decisions.



     ORDER - 9
 1   good cause, or a finding that the underlying unlawful detainer action lacked basis in fact

 2   or law. Id. Thus, Ju seeks to use the federal court to both vacate a state court judgment

 3   adverse to her and to command the state court to issue an order contrary to its prior

 4   factual findings. See Bianchi, 334 F.3d at 898–99 (affirming dismissal under Rooker-

 5   Feldman when state court had already denied individual remedy plaintiff sought).

 6          While Ju characterizes her claims as ongoing violations of federal statutes and the

 7   Seventh and Fourteenth Amendments in an attempt to distinguish them from an improper

 8   appeal, this does not withstand scrutiny. For example, Ju’s Seventh Amendment

 9   argument appears to be that Judge Gonzales made a discretionary, fact-based ruling that

10   concluded the unlawful detainer action in Lacombe’s favor, while Ju wished to proceed

11   to trial. Dkt. 41 at 11:1 (“Judge Gonzales prematurely issued a judgment and did not

12   order a trial.”). Alternatively, Ju may be claiming that because a jury did not decide her

13   eviction case, the reexamination clause of the Seventh Amendment entitles her to a jury

14   trial in federal court. Id. (“There was no jury involved on April 15, 2016. Plaintiff is

15   entitled to relief under the Re-examination clause of the 7th Amendment.”). Either way,

16   both theories demonstrate that Ju seeks to relitigate in federal court what she has already

17   lost in state court, consistent with an impermissible de facto appeal. Moreover, Ju cannot

18   gain federal review by dressing her injury in constitutional language. Bianchi, 334 F.3d at

19   900–901 (affirming under Rooker-Feldman when injury stemmed from state court

20   judgment, despite other constitutional claims). 6 Nor can Ju avoid dismissal under

21
            6
              The analysis is not changed by the COA decision’s silence on Ju’s constitutional claims.
22   Bianchi, 334 F.3d at 900 (“The Rooker-Feldman doctrine does not require us to determine


     ORDER - 10
 1   Rooker-Feldman simply by alleging that public officials conspired against her during the

 2   state court proceedings. See Cooper v. Ramos, 704 F.3d 772, 780–783 (9th Cir. 2012)

 3   (affirming dismissal of claims alleging that government officials conspired during murder

 4   investigation, trial and DNA-testing process and that prosecutor and criminalist conspired

 5   to deny plaintiff a fair trial under Rooker-Feldman).

 6          In sum, Ju seeks to overturn the state court decisions here in federal court. Ju’s

 7   claims are thus the functional equivalent of an appeal, which the district court may not

 8   hear under the Rooker-Feldman doctrine. Accordingly, the Court grants the State

 9   Defendants’ motion to dismiss on this issue.

10                  3.      Judicial Immunity

11          Ju asserts that she sues for declatory relief based on Judge Gonzales’ judicial acts.

12   Dkt. 41 at 9–11. To the extent that Ju brings claims against the State based upon the

13   judicial decisions of Judge Gonzales, judicial immunity precludes such a claim. Stump v.

14   Sparkman, 435 U.S. 349 (1978). To the extent that Ju brings claims against the Court

15   Defendants for a docketing-related conspiracy at the COA, judicial immunity also

16   precludes such a claim. Mireles v. Waco, 502 U.S. 9 (1991); Giampa v. Duckworth, 586

17   F. App’x 284, 284 (9th Cir. 2014) (unpublished) (affirming dismissal of claims against

18   judges and court clerks).

19

20
     whether or not the state court fully and fairly adjudicated the constitutional claim.). Nor does it
21   matter that the COA’s memorandum opinion was brief. Craig v. State Bar of Cal., 141 F.3d
     1353, 1355 n.3 (applying Rooker-Feldman where California Supreme Court denied plaintiff’s
22   petition for review without comment).



     ORDER - 11
 1          Ju’s pleadings indicate that she sues the Court Defendants in their individual

 2   capacities. Dkt. 41 at 5:13–15. However, Ju has failed to establish a cognizable legal

 3   theory or plead sufficient facts that would support individual capacity claims against the

 4   Court Defendants. Balistreri, 901 F.2d at 699. This is further illustrated by the relief she

 5   seeks, directing those officials to overturn the decisions of the Washington courts.

 6   Therefore, the Court grants the State Defendants’ motion to dismiss on this issue.

 7                  4.      Sovereign Immunity

 8          The Eleventh Amendment deprives federal courts of jurisdiction “over suits by

 9   private parties against unconsenting States.” Seven Up Pete Venture v. Schweitzer, 523

10   F.3d 948, 953 (9th Cir. 2008). Here, the State has not consented to suit under the

11   Eleventh Amendment. 7 Ju’s claims are thus barred by the Eleventh Amendment unless an

12   exception applies.

13          The Ex parte Young exception generally allows federal courts “to order

14   prospective relief . . . as well as measures ancillary to appropriate prospective relief”

15   against a state or state officials sued in their official capacities acting in violation of

16   federal law. Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 437 (2004) (internal citations

17   omitted). As discussed above, Ju does not seek true prospective relief. See National

18   Audobon Society, Inc. v. Davis, 307 F.3d 835, 847–48 (9th Cir. 2002) (noting that relief is

19   retrospective if a claimant seeks a declaration that state officials violated plaintiff’s rights

20
            7
               Ju’s federal funding/consent argument falls flat because the Court has determined that
21   her claims under 42 U.S.C. §§ 1983 and 1985(3) fail for lack of jurisdiction. Moreover, to the
     extent that Ju seeks to sue the State for sexual harassment or sex discrimination, she fails to plead
22   a factual or cognizable claim. See Dkt. 1 at 20–21, 23.



     ORDER - 12
 1   in the past). Because Ju’s claims seek improper retrospective relief, the Ex parte Young

 2   exception does not apply, and the State is shielded by the Eleventh Amendment.

 3   Accordingly, the Court grants the State Defendants’ motion on this issue.

 4                 5.     Appropriate Relief

 5          The only remaining issue is whether Ju should be granted leave to amend her

 6   complaint. Dismissal of a complaint without leave to amend is proper where it is clear

 7   that the complaint could not be saved by amendment. Thinket Ink Info. Res., Inc. v. Sun

 8   Microsystems, Inc., 368 F.3d 1053, 1061 (9th Cir. 2004). Here, Ju’s claims constitute an

 9   improper collateral attack on a state court judgment and fail as a matter of law under

10   principles of judicial immunity, sovereign immunity, and subject matter jurisdiction. The

11   Court therefore concludes that any amendment would be futile. Ju’s complaint against the

12   State Defendants should be dismissed with prejudice.

13   B.     Arbitration

14          Turning to the next motion, Airbnb seeks to compel Ju to arbitration. Dkt. 33. The

15   party seeking to compel arbitration has the burden of proving that an arbitration

16   agreement exists and that it applies to the dispute at issue. Ashbey v. Archstone Prop.

17   Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015) (citing Cox v. Ocean View Hotel Corp.,

18   533 F.3d 1114, 1119 (9th Cir. 2008)). Airbnb has established that an arbitration

19   agreement exists between Ju and Airbnb and that the agreement applies to Ju’s claims.

20   Dkt. 33–3. Ju does not oppose arbitration. Dkt. 39, 6:17–18 (“Plaintiff thinks that

21   arbitration might be the way for the parties to resolve the case”), 6:24 (“Plaintiff

22


     ORDER - 13
 1   respectfully requests that this Court assign an arbitrator for this matter.”). Accordingly,

 2   the Court compels Ju and Airbnb to arbitration.

 3        Once the court determines that issues before it are suited to arbitration, § 3 of the

 4   Federal Arbitration Act, 9 U.S.C. § 1 et seq. requires the court to stay litigation upon

 5   application of a party until the arbitration concludes. Airbnb has requested such a stay.

 6   Dkt. 33 at 13. Thus, a stay is warranted as to Ju’s claims against Airbnb.

 7   C.      Remaining Litigation

 8        Airbnb and Lacombe are now the sole remaining defendants. Ju and Airbnb will

 9   proceed to arbitration. Although Ju initially had difficulty locating Lacombe, he recently

10   registered for electronic filing, filed an answer, and began participating in the case. Dkts.

11   49, 51–53. Moving forward, the Court cautions Ju and Lacombe to refrain from improper

12   use of the praecipe filing event. See Dkts. 50, 53; Local Civil Rules W.D. Wash. LCR

13   7(m). The Court encourages the two pro se parties to expeditiously work to narrow or

14   resolve the remaining claims through motions practice.

15                                           III. ORDER

16           Therefore, it is hereby ORDERED that Airbnb’s motion to compel arbitration,

17   Dkt. 33, and the State Defendants’ motion to dismiss, Dkt. 15, are GRANTED.

18           Ju’s claims against Airbnb are compelled to arbitration and litigation between Ju

19   and Airbnb is stayed pending its completion. Either Ju or Airbnb shall inform the Court

20   when arbitration is completed.

21           The claims against the State Defendants are dismissed with prejudice, and the

22   Clerk shall terminate the State Defendants.


     ORDER - 14
 1         Dated this 5th day of December, 2018.

 2

 3

 4
                                            A
                                            BENJAMIN H. SETTLE
                                            United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 15
